Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The instant application, filed 10/21/2019, is a continuation-in-part of 15/601,610, filed 5/22/2017, which is a continuation-in-part of 14/452,179, filed 8/5/2014, which claims priority to US Provisional application 62/011,367, filed 6/12/2014.  Claims 1-20 are directed to subject matter that was introduced for the first time in the instant application.  The end portion being connected to the support filament via two modified secondary filaments (5710, 5720) coupled to opposites sides of the end portion is first disclosed in Figs. 57+ of the instant application and in paragraphs [0068]+.  The earlier applications do not mention or disclose the two modified secondary filaments.  The earliest disclosure for the subject matter of claims 10/21/2019 and thus the effective filing date for the subject matter of is 10/21/2019.

Claim Objections
Claim 11 is objected to because of the following informalities:  “an stone entrance” should recite - - a stone entrance - - in line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite “the one or more segments further comprise: a first arch curving upward…a second arch curving upward”.  However, claims 4 and 14, from which claims 7 and 15 are ultimately dependent upon, respectively, recite “The one or more segments are substantially aligned in a single plane”.  However, as shown in Figs. 59 and 60 of Applicant’s drawings, if the arches curve upward, the segments are no longer in a single plane.  Therefore, it is not understood how the segments can both curve upward while remaining aligned in a single plane.
Claims 9 and 19 recite “a first end” and “a second end” in lines 4 and 5.  However, lines 2 and 3 of the claims already recite a first end and a second end.  Therefore, it is unclear if the first end and second of lines 4 and 5 are referring to the same first and second ends of lines 2 and 3 or if it is referring to new first and second ends.  For examination purposes, the Examiner will interpret the claim language as - - a first outside curve coupled, at a first end of the first outside curve, with the support filament by a first straight portion and, at a second end of the first outside curve, with the of the second outside curve, with the support filament by a second straight portion and, at a second end of the second outside curve, with the second arch by a second inside curve. - - 
Claim 11 recites the limitation "the actuator" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 10, 12-14, 16-18, 20 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11-14 and 16 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 2009/0326549).
Wolfe discloses the following limitations:
Claim 1. An endoscopic stone-extraction device (100) comprising: a support filament (105) (wherein filament is defined as a fine thread or threadlike structure per dictionary.com or a conducting wire or thread as per Oxford languages.  Joint 105 can be seen as a thin elongated structure in Figs. 2 and 4, having a first end 107 and a second end 109 extending into the handle, made of stainless steel [0015] and therefore i.e. sheath 120 slides relative to end portion 108, wherein end portion 108 terminates in filament 105 ([0015]), therefore, end portion 108 is fixed to filament 105.  If the sheath is slidable relative to end portion 108, it is therefore also slidable relative to filament 105); wherein the end portion comprises a shape memory material ([0014], e.g. Nitinol) that expands outside the lumen to trap a stone and is capable of serving as a mechanical backstop to prevent migration of a stone; wherein the end portion is generally perpendicular to an axis of the lumen ([0027]; Figs. 1, 2, see annotated figure below wherein the dotted line represents the axis of the lumen), the end portion is connected to the support filament via two modified secondary filaments (see annotated figure below, wherein the secondary filaments are considered ‘modified’ because they are wrapped by laser-resistant tungsten coil 101, [0014], [0015]) coupled to opposite sides of the end portion; and the two modified secondary filaments form a stone entrance region between the end portion and the sheath to provide an opening for a stone when deploying the endoscopic stone-extraction device (see annotated figure below).

    PNG
    media_image1.png
    515
    766
    media_image1.png
    Greyscale

Claim 2. The endoscopic stone-extraction device of claim 1, wherein each of the modified secondary filaments comprise a segment selected of a straight portion (see portion labeled first and second modified secondary filament in annotated figure from claim 1).
Claim 3. The endoscopic stone-extraction device of claim 1, wherein the shape memory metal comprises nitinol ([0014]).
Claim 4. The endoscopic stone-extraction device of claim 2, wherein the one or more segments are substantially aligned in a single plane (Fig. 2).
Claim 6. The endoscopic stone-extraction device of claim 4 wherein the one or more segments further comprise: a first arch curving outward from the axis of the lumen and coupled to a first attachment point of the end portion; and a second arch curving 

    PNG
    media_image2.png
    422
    724
    media_image2.png
    Greyscale

Claim 8. The endoscopic stone-extraction device of claim 6, wherein the stone entrance region is bounded at a first end by the first arch and at a second end by the second arch (see annotated figure from claim 1 and 6, where the stone entrance is defined as the opening between the first and second arches).
Claim 11. An endoscopic stone-extraction device (100) comprising: a support filament (105) (wherein filament is defined as a fine thread or threadlike structure per dictionary.com or a conducting wire or thread as per Oxford languages.  Joint 105 can be seen as a thin elongated structure in Figs. 2 and 4, having a first end 107 and a second end 109 extending into the handle, made of stainless steel [0015] and therefore meets the limitation of ‘filament’) comprising an end portion (108) (Figs. 1, 2); a sheath (120) comprising a lumen (Fig. 1; [0017]), wherein the support filament is disposed in the lumen such that the sheath is slideable with respect to the support filament (Figs. 1, i.e. sheath 120 slides relative to end portion 108, wherein end portion 108 terminates in filament 105 ([0015]), therefore, end portion 108 is fixed to filament 105.  If the sheath is slidable relative to end portion 108, it is therefore also slidable relative to filament 105); wherein movement of an actuator (132) in a first direction retracts the sheath and causes the end portion to expand outside the lumen in a shape that is generally perpendicular to an axis of the lumen (Figs. 1, 4; [0018]-[0021], [0025]); wherein the end portion is made of a shape memory material ([0014], e.g. Nitinol) and is connected to the support filament via two modified secondary filaments (see annotated figure from claim 1, wherein the secondary filaments are considered ‘modified’ because they are wrapped by laser-resistant tungsten coil 101, [0014], [0015]); wherein the two modified secondary filaments attach on two opposite sides of the end portion and form a stone entrance region between the end portion and the sheath configured to avoid dislodging a stone ([0027]; see annotated figure below from claim 1); and wherein movement of the actuator in a second direction advances the sheath and causes the end portion to at least partially collapse inside the lumen ([0022]).
Claim 12. The endoscopic stone-extraction device of claim 11, wherein each of the modified secondary filaments comprise a segment selected of a straight portion (see portion labeled first and second modified secondary filament in annotated figure from claim 1, where it can be seen the filaments are straight).
Claim 13. The endoscopic stone-extraction device of claim 11, wherein the end portion, when expanded outside the lumen and within a ureter, expands outside the 
Claim 14. The endoscopic stone-extraction device of claim 13, wherein the one or more segments are substantially aligned in a single plane (Fig. 2).
Claim 16. The endoscopic stone-extraction device of claim 14 wherein the one or more segments further comprise: a first arch curving outward from the axis of the lumen and coupled to a first attachment point of the end portion; and a second arch curving outward from the axis of the lumen and coupled to a second attachment point of the end portion (see annotated figure from claim 6).

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhindsa (US 6419679).
Dhindsa discloses the following limitations:
Claim 1. An endoscopic stone-extraction device comprising: a support filament (22, 22’) comprising an end portion (26, 28) (col. 2, ll. 52-59); a sheath (18) comprising a lumen (19), wherein the support filament is disposed in the lumen such that the sheath is slideable with respect to the support filament (col. 2, ll. 45-51); wherein the end portion comprises a shape memory material (col. 6, ll. 59-col. 7, ll. 5) that expands outside the lumen to trap a stone and to serve as a mechanical backstop to prevent migration of a stone (col. 3, ll. 62 – col. 4, ll. 46); wherein the end portion is generally perpendicular to an axis of the lumen (Fig. 10, see annotated figure below, wherein the plane of the entrance into stone retention region 102’ is perpendicular to the axis of lumen 19), the end portion is connected to the support filament via two modified 

    PNG
    media_image3.png
    386
    603
    media_image3.png
    Greyscale

Claim 2. The endoscopic stone-extraction device of claim 1, wherein each of the modified secondary filaments comprise segments of an inside curve (see annotated figure from claim 1, where arrow is pointing to the first and second modified secondary filaments).
Claim 3. The endoscopic stone-extraction device of claim 1, wherein the shape memory metal comprises nitinol (col. 6, ll. 59-col. 7, ll. 5).
Claim 4. The endoscopic stone-extraction device of claim 2, wherein the one or more segments are substantially aligned in a single plane (Fig. 10, the two filaments 
Claim 11. An endoscopic stone-extraction device comprising: a support filament (22, 22’) comprising an end portion (26, 28) (col. 2, ll. 52-59); a sheath (18) comprising a lumen (19), wherein the support filament is disposed in the lumen such that the sheath is slideable with respect to the support filament (col. 2, ll. 45-51); wherein movement of an actuator (16) in a first direction retracts the sheath and causes the end portion to expand outside the lumen in a shape that is generally perpendicular to an axis of the lumen (Fig. 10, see annotated figure from claim 1, wherein the plane of the entrance into stone retention region 102’ is perpendicular to the axis of lumen 19; col. 3, ll. 62-col. 4, ll. 46); wherein the end portion is made of a shape memory material (col. 6, ll. 59-col. 7, ll. 5) and is connected to the support filament via two modified secondary filaments; wherein the two modified secondary filaments attach on two opposite sides of the end portion (see annotated figure from claim 1, wherein the filaments are considered ‘modified’ since they are attached to additional structure and elements of the device); and form a stone entrance region (100’) between the end portion and the sheath to configured to avoid dislodging a stone (col. 6, ll. 37-53 and movement of the actuator in a second direction advances the sheath and causes the end portion to at least partially collapse inside the lumen (col. 3, ll. 62 – col. 4, ll. 46, col. 6, ll. 37-53).
Claim 12. The endoscopic stone-extraction device of claim 11, wherein each of the modified secondary filaments comprise segments of an inside curve (see annotated figure from claim 1, where arrow is pointing to the first and second modified secondary filaments).
Claim 13. The endoscopic stone-extraction device of claim 11, wherein the end portion, when expanded outside the lumen and within a ureter, expands outside the lumen in a shape that conforms to the size and shape of the ureter (col. 5, ll. 34-50; col. 6, ll. 37-53).
Claim 14. The endoscopic stone-extraction device of claim 13, wherein the one or more segments are substantially aligned in a single plane (Fig. 10, the two filaments from the annotated figure of claim 1 are 180 degrees apart and therefore are aligned in the plane crossing the two filaments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of Vale et al (US 2016/0143653).
Claim 5. Wolfe discloses the invention substantially as claimed above but fails to disclose wherein at least one of the one or more segments extends outside of a plane containing the axis of the lumen and at least one of: a first attachment point and a second attachment point.
However, in a field reasonably pertinent to the particular problem which Applicant was concerned, namely a capture device for retrieving and removing unwanted objects from a bodily tract, Vale et al teaches an extraction device (Fig. 23) formed of an end portion (751) having two modified secondary filaments (701, 702) (Fig. 22), wherein the segments (761) of the filaments contain arches that extend outside of a plane containing the axis of the lumen of the microcatheter (109) and the attachment points with the end portion ([0129], [0130], as seen in Fig. 23, the segments extend upward and downwards).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the secondary filaments of Wolfe with the segments extending outside of a plane containing the axis of the lumen and the attachment points as taught by Vale et al to increase the grip of the extraction device on the object (stone) ([0129]).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Vale et al discloses the one or more segments further comprise: a first arch curving upward from the first attachment point; and a second arch curving upward from the second attachment point (see annotated figure below).

    PNG
    media_image4.png
    424
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    610
    media_image5.png
    Greyscale

Claim 15. Wolfe discloses the invention substantially as claimed above but fails to disclose wherein at least one of the one or more segments extends outside of a plane containing the axis of the lumen and at least one of: a first attachment point and a second attachment point.

Claim 17. The combination discloses the invention substantially as claimed above, wherein Vale et al discloses the one or more segments further comprise: a first arch curving upward from the first attachment point; and a second arch curving upward from the second attachment point (see annotated figure from claim 7).
Claim 18. The combination discloses the invention substantially as claimed above, wherein the stone entrance region is bounded at a first end by the first arch and at a second end by the second arch.  The shape of the secondary filaments defines the edges of the extraction device as seen in Fig. 1 of Wolfe and Fig. 23 of Vale et al.  Therefore, the arches would define the bounds of the stone entrance region.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,448,962 in view of Vale et al. 
Claims 1-8, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,655,634 in view of Vale et al. 
Claims 1-8, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,258,355 in view of Vale et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claim in other respects.  The claims of the instant application add the additional feature of the two connecting filaments being modified secondary filaments of specific curvature or arches absent from the patent claims.  However, in a field reasonably pertinent to the particular 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE M SHI/Primary Examiner, Art Unit 3771